Title: Treasury Department Circular to the Collectors of the Customs, 23 September 1792
From: Hamilton, Alexander
To: Collectors of the Customs



Sir:
Treasury Department.September 23rd. 1792.

Some very important objects in the Business of the Business of the next session of the Legislature will render the early transmission of the several quarterly returns and accounts that will be due the 30th inst. indispensibly necessary. The early receipt of these papers is not only requisite for some extraordinary purposes of the Department, but information drawn from them will be particularly desired by several members of the Legislature.
From the emission of returns from some of the Custom Houses when no imports or exports have taken place, and no impost or Tonnage have accrued, I find it necessary to request, that all returns may be regularly made at the periods fixed for them respectively.
If no business of the kind intended to be stated in any of them, should have been done, it is nevertheless absolutely necessary that a return be made for the purpose of being filed in this office. Without the regular receipt of those papers, periodically made up no reliance can be placed on statements of this office relating to the business of the Custom House: & they should be made agreeably to the forms, transmitted by the Comptroller, including the value of exports which have been in some instances omitted.
For the convenience of filing seperately, I request that the copies of endorsements of Registers, and the returns of seizures be made in future on pieces of paper seperate from your Letters, and unconnected with any other matter.
I also wish that your papers may be folded of the breadth of the inner sheet of this letter in its folded state, and that they may be endorsed by you, according to the contents, before transmission to me.
Relying on particular attention to the several points noticed in this Letter.
I am, with respect, Sir, Your Obt Sevt
A. Hamilton

P.S.   The remarks made upon your Accounts similar to those in your past Letters to me, are here-after to be made in the column of remarks in the accts. themselves, or at the foot of the papers, as they must go to the Auditor & Comptroller.
